UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1366



JOSEPH DWIGHT LAWSON,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; COUNTY OF BEDFORD;
COUNTY OF ROANOKE; MONTGOMERY COUNTY; COUNTY
OF FLOYD; GEORGE HARRIS, Judge, Roanoke County
Circuit   Court;    DIANE    STRICKLAND,   Judge,
Roanoke County Circuit Court; ROBERT M.D.
TURK, Judge, Montgomery County Circuit Court;
DOUG MARRS, Sheriff, Montgomery County; MARIAN
KELLY, Commonwealth Attorney, Roanoke County;
MARK W. CLAYTOR, Attorney, Roanoke County;
JAMES SWANSON, Attorney, Roanoke County; HARRY
W. GARRETT, JR., Attorney, Bedford, Virginia;
ROANOKE COUNTY POLICE DEPARTMENT; OFFICER
HEWITT, Roanoke County Police Department; J.
L. MCPHAIL, JR., Officer, Roanoke County
Police Department; OFFICER COLE, Roanoke
County Police Department; MONTGOMERY COUNTY
POLICE DEPARTMENT; JOHN ALTIZER, Officer,
Montgomery County Police Department; D. L.
LINK, Officer, Montgomery County Sheriff’s
Department; D. W. SADLER, Officer, Montgomery
County Police Department; VIRGINIA STATE
POLICE, Salem, Virginia; TROOPER GRUBB, Salem,
Virginia; TROOPER MULLENS, Salem, Virginia;
STEVEN A. MCGRAW, Roanoke County Circuit
Court; FLOYD COUNTY MAGISTRATES OFFICE; NEW
RIVER   VALLEY    COMMUNITY ACTION,      Radford,
Virginia;    PATRICIA   LYNN     BAKER,  Radford,
Virginia; C. L. WOODS, Magistrate, Roanoke
City; TERRY WILLIAMS, Magistrate, Montgomery
County;    DEPARTMENT     OF    MOTOR   VEHICLES,
Richmond, Virginia; DAVID PERRY, Bedford,
Virginia; BENJAMIN WILLIAM CROOKS, Roanoke,
Virginia; HARMONS CHEVRON, Christiansburg,
Virginia; BB&T OF ARARAT, VIRGINIA; ALL
DEFENDANTS,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-01-180-1)


Submitted:   May 20, 2002                 Decided:   June 17, 2002


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Dwight Lawson, Appellant Pro Se. Robert F. Rider, ROBERT F.
RIDER, P.L.C., Roanoke, Virginia; Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia; Matthew L. Mason,
William L. Hill, MOSS, MASON & HILL, Greensboro, North Carolina;
Alan Meredith Ruley, BELL, DAVIS & PITT, P.A.,Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Joseph   Dwight     Lawson     appeals    the   district   court’s     order

denying   relief   on    his   42   U.S.C.A.    §    1983   (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.     Lawson v. Virginia, No. CA-01-180-1 (M.D.N.C.

filed Mar. 22, 2002 & entered Mar. 25, 2002). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                       AFFIRMED




                                       3